IN THE COURT OF APPEALS OF IOWA

                                   No. 17-0762
                                Filed July 5, 2018


ED S. NASSIF,
      Applicant-Appellant,

vs.

STATE OF IOWA,
     Respondent-Appellee.
________________________________________________________________


       Appeal from the Iowa District Court for Linn County, Patrick R. Grady,

Judge.



       Ed Nassif appeals the denial of his postconviction-relief application.

AFFIRMED.




       Mark C. Meyer, Cedar Rapids, for appellant.

       Thomas J. Miller, Attorney General, and Sheryl A. Soich, Assistant Attorney

General, for appellee State.



       Considered by Danilson, C.J., and Mullins and McDonald, JJ. Potterfield,

J., takes no part.
                                          2


MULLINS, Judge.

       Ed Nassif was convicted of first-degree murder and was sentenced to life in

prison without the possibility of parole. At the time of the offense in September

1990, Nassif was twenty-one years old.         In June 2014, Nassif filed a pro-se

application for postconviction relief claiming his sentence amounts to cruel and

unusual punishment because “the brain is not fully developed until the age of 25.”

Following a hearing, the district court denied Nassif’s application.

       Nassif appeals. He contends his sentence of life in prison without the

possibility of parole amounts to cruel and unusual punishment and violates his

constitutional right to equal protection of the laws. Nassif takes the position that

the separate sentencing scheme for juvenile offenders created by our supreme

court in recent years1 should be extended to young adult offenders because the

brain does not fully mature until around the age of twenty-five years. Our review

is de novo. See Zarate, 908 N.W.2d at 840.

       As to Nassif’s cruel-and-unusual-punishment argument, the supreme court

has made clear that its sentencing scheme for juvenile offenders has “no

application to sentencing laws affecting adult offenders.” Lyle, 854 N.W.2d at 403.

“[T]he line between being a juvenile and an adult was drawn for cruel and unusual

punishment purposes at eighteen years of age.”           Seats, 865 N.W.2d at 556


1
  See generally State v. Harrison, ___ N.W.2d ___, 2018 WL ______ (Iowa 2018); In re
T.H., ___ N.W.2d ___, 2018 WL 2999628 (Iowa 2018); State v. Crooks, 911 N.W.2d 153
(Iowa 2018); State v. Zarate, 908 N.W.2d 831 (Iowa 2018); State v. Roby, 897 N.W.2d
127 (Iowa 2017); State v. Graham, 897 N.W.2d 476 (Iowa 2017); State v. Propps, 897
N.W.2d 91 (Iowa 2017); State v. Richardson, 890 N.W.2d 609 (Iowa 2017); State v. Sweet,
879 N.W.2d 811 (Iowa 2016); State v. Louisell, 865 N.W.2d 590 (Iowa 2015); State v.
Seats, 865 N.W.2d 545 (Iowa 2015); State v. Lyle, 854 N.W.2d 381 (Iowa 2014); State v.
Hoeck, 843 N.W.2d 67 (Iowa 2014); State v. Ragland, 836 N.W.2d 107 (Iowa 2013); State
v. Pearson, 836 N.W.2d 88 (Iowa 2013); State v. Null, 836 N.W.2d 41 (Iowa 2013).
                                          3

(discussing Roper v. Simmons, 543 U.S. 551, 574 (2005)). Nassif was not a

juvenile at the time of his offense. He is not entitled to be treated as a juvenile for

purposes of sentencing and is therefore not entitled to any relief. We also note our

previous rejection of arguments identical to Nassif’s. See, e.g., Smith v. State, No.

16-1711, 2017 WL 3283311, at *1–2 (Iowa Ct. App. Aug. 2, 2017), further review

denied (Dec. 7, 2017); Thomas v. State, No. 16-0008, 2017 WL 2665104, at *1–2

(Iowa Ct. App. June 21, 2017). We see no reason to deviate from these prior

decisions.

       Nassif additionally argues his sentence violates his constitutional right to

equal protection of the laws, asserting juvenile offenders and young adult offenders

both have adolescent brains and are therefore similarly situated, but are treated

differently under current law. We agree with the State that Nassif failed to preserve

error on this argument, as it was not raised in the district court. See Meier v.

Senecaut, 641 N.W.2d 532, 537 (Iowa 2002) (“It is a fundamental doctrine of

appellate review that issues must ordinarily be both raised and decided by the

district court before we will decide them on appeal.”); see also State v. Mulvany,

600 N.W.2d 291, 293 (Iowa 1999) (“[W]e require error preservation even on

constitutional issues.”). In any event, juveniles and young adults are not similarly

situated for the purposes of sentencing. See Lyle, 854 N.W.2d at 395 (noting

juveniles “are constitutionally different from adults for purposes of sentencing”).

       We affirm the denial of Nassif’s postconviction-relief application.

       AFFIRMED.